 


 HR 4910 ENR: Veterans Cemetery Benefit Correction Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4910 
 
AN ACT 
To amend title 38, United States Code, to provide outer burial receptacles for remains buried in National Parks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Cemetery Benefit Correction Act. 2.Provision of outer burial receptacles for remains buried in National ParksSection 2306(e) of title 38, United States Code, is amended— 
(1)in paragraph (1)— (A)by inserting (A) before The Secretary of Veterans; 
(B)in subparagraph (A), as designated by subparagraph (A) of this paragraph, by striking The Secretary of the Army and inserting the following:  (B)The Secretary of the Army; and 
(C)by adding at the end the following new subparagraph:  (C)The Secretary of the Interior shall provide an outer burial receptacle for each such a grave in an open national cemetery administered by the National Park Service.; 
(2)in paragraph (2)— (A)by striking or in the Arlington National Cemetery and inserting , in the Arlington National Cemetery, or in a national cemetery administered by the National Park Service; and 
(B)by striking or Secretary of the Army and inserting , the Secretary of the Army, or the Secretary of the Interior; (3)in paragraph (3)(B)(ii), by striking or, with respect to Arlington National Cemetery, the Secretary of the Army and inserting or the Secretary of the Army with respect to Arlington National Cemetery or the Secretary of the Interior with respect to a national cemetery administered by the National Park Service; and 
(4)in paragraph (4), by striking or, with respect to Arlington National Cemetery, the Secretary of the Army and inserting or the Secretary of the Army with respect to Arlington National Cemetery or the Secretary of the Interior with respect to a national cemetery administered by the National Park Service.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 